Citation Nr: 1236095	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-22 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.

3.  Whether new and material evidence has been submitted to reopen entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and depression, and if so, whether service connection is warranted for the claimed disability.

5.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of the hearing is of record.

The Board acknowledges that the Veteran expressly claimed service connection for depression.  However, the United States Court of Appeals for Veterans Claims has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.   Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, there is competent medical evidence showing a number of psychiatric disability diagnoses, including PTSD, major depression and bipolar spectrum illness (depressed).   Furthermore, the Veteran clarified in his substantive appeal that he was seeking service connection for any psychiatric disorder.  In addition, the Board notes that although the RO considered the issue on appeal as a claim for service connection, in light of the July 1988 and May 2002 rating decisions which denied service connection for PTSD, the issue on appeal should have been considered as whether new and material evidence had been submitted to reopen a service connection claim.  Regardless of what the RO has done, however, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claims.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to consider whether new and material evidence is presented before the merits of a claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
 Under these circumstances, the Board finds that his claim is more appropriately characterized as whether new and material evidence has been received to reopen entitlement to service connection for an acquired psychiatric disability.

With respect to the Veteran's increased rating claim for bilateral hearing loss, the Board observes that the claims file does not contain a copy of the Veteran's substantive appeal.  The claims file contains a copy of a print out from VA's Veterans Appeals Control and Locator System (VACOLS) revealing that a VA Form 9 with respect to the increased rating claim for hearing loss was received in November 2009.  The RO certified the issue of entitlement to an increased rating for hearing loss for appeal and the Board received testimony with respect to this issue in September 2012.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (as the RO had never addressed the issue of timeliness in the SOC and the Veteran was not informed that there was a timeliness issue until his claim was before the Board, the Court determined that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted the Veteran's appeal).  Furthermore, the Court has held that, as with the timeliness of a Substantive Appeal, in determining the adequacy of a Substantive Appeal, "the Board's use of a jurisdictional, i.e., nondiscretionary, analysis [is] not appropriate," and that VA may waive "any ... pleading requirements on the part of the appellant."  Percy, 23 Vet. App. at 47. citing Gomez v. Principi, 17 Vet. App. 369, 372-73 (2003).  In this case, the Board concludes that the notation in VACOLS of receipt of a timely substantive appeal and the Board accepting testimony on the increased rating claim for hearing loss indicates that this issue is still on appeal.  Therefore, the Board will adjudicate the issue of entitlement to an increased rating for hearing loss.

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal for the issues of entitlement to service connection for a bilateral hip disability.

2.  The RO denied the Veteran's claim to reopen entitlement to service connection claim for PTSD in May 2002 and the Veteran did not appeal this decision within one year from the date of the rating decision.

3.  Evidence associated with the claims file since the May 2002 rating decision was not of record at the time of the rating and it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to service connection a bilateral hip disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The May 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  The evidence received subsequent to the May 2002 rating decision is new and material and the claim of entitlement to service connection for a psychiatric disorder to include PTSD and depression is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran submitted a written request to withdraw the issues of entitlement to service connection for a bilateral hip disability at the September 2012 Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the noted issues and the appeal is dismissed insofar as these issues are concerned.

II.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting the Veteran's request to reopen the claim of entitlement to service connection for a psychiatric disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

III.  New and Material Evidence

The Board acknowledges a change in regulations pertinent to service connection claims for PTSD.  Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  A showing of a new basis of entitlement to a claimed benefit as a result of an intervening change in law or regulation, 38 U.S.C.A. § 7104(b) does not preclude consideration of the claim even though based on facts in a previously and finally denied claim.  Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994).  When a provision of law or regulation creates a new basis of entitlement to benefits, the applicant's claim subsequent to the previously denied claim, asserting rights which did not exist at the time of the prior claim, is necessarily a different claim.  Id. at 372.

However, changing an evidentiary standard for establishing an element of a claim does not affect a substantive change in the law; that is, it does not create a new cause of action, since no new basis of entitlement is created.  Routen v. West, 142 F.3d 1434, 1442 (Fed. Cir. 1998).  Thus, liberalization of the evidentiary standard for substantiating the occurrence of an in-service stressor does not constitute a new basis of entitlement such that the Veteran's claim of entitlement to service connection must be reconsidered as an original claim, rather than a claim to reopen.  75 Fed. Reg. 39843, 39851 (July 13, 2010).  Therefore, the Board must determine whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for an acquired psychiatric disability to include PTSD and depression.

An unappealed rating decision dated in May 2002 denied the Veteran's claim to reopen entitlement to service connection for PTSD on the basis that the evidence of record essentially duplicates evidence received in 1988.  The July 1988 rating decision denied entitlement to service connection for PTSD because the Veteran did not have a diagnosis of PTSD and he failed to furnish details of a stressor event.  The relevant evidence of record at the time of the May 2002 rating decision consisted of service treatment records, service personnel records, VA treatment records from March 1988 to April 1988 and lay statements by the Veteran.  The Veteran did not file a notice of disagreement with the May 2002 rating decision.  Therefore, the May 2002 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).   "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The Veteran submitted a request to reopen entitlement to service connection for depression in May 2008.  The relevant evidence of record received since the May 2002 rating decision includes VA treatment records dated from February 2001 to August 2007 and from July 2009 to April 2010, lay statements from the Veteran's ex-wife and current spouse and a transcript of the September 2012 Board hearing.  The evidence received since the May 2002 rating decision is new in that it was not of record at the time of the May 2002 decision.  An April 2010 VA treatment record provides a diagnosis of PTSD.  The new evidence received in connection with this claim is neither cumulative nor redundant of the evidence of record in May 2002 and it raises a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the claim, i.e., a current diagnosis of a psychiatric disorder.  A July 2009 VA treatment record shows that the Veteran reported ongoing PTSD symptoms since Vietnam.  Thus, there is evidence indicating that the Veteran's current diagnosis of PTSD is related to active military service.  

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a psychiatric disorder to include PTSD and depression is reopened.  38 C.F.R. § 3.156(a).


ORDER

The appeal is dismissed as to the issues of entitlement to service connection for a bilateral hip disability.

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder to include PTSD and depression is reopened and the appeal is granted to that extent only.


REMAND

With respect to the Veteran's service connection claim for an acquired psychiatric disability to include PTSD and depression, a VA treatment record dated in April 2010 shows that the Veteran was diagnosed with chronic PTSD and major depression (in remission) based on the DSM-IV criteria.  A July 2009 VA treatment record shows that the Veteran has a diagnosis of chronic PTSD and bipolar spectrum.  Severe enduring combat residuals were listed as psychosocial stressor.  The Veteran testified that he took part in life threatening situations as a builder in Vietnam during military service.  Hearing Transcript at 5.  He specifically noted that he was clearing brush on Hill 724 outside of Da Nang and he came across unexploded grenades and a demolition group had to blow them up.  The Veteran explained that he received a combat wound due to shrapnel in his right maxilla, cheek bone.   Id. at 6.  The Board notes that the Veteran's service treatment record dated in July 1967 supports the Veteran's contention that while he was serving on hill 724 a fragment from a grenade hit the Veteran's cheek.  Based on the foregoing, the Board finds that the Veteran should be provided with a VA examination and opinion to determine whether any of the Veteran's current diagnoses of psychiatric disabilities are related to his military service to include stressor events of receiving shrapnel wound to the check and /or fear of hostile military activity.

The Board also notes that the Veteran testified in September 2012 that he was admitted to North Hampton VA Medical Center (VAMC) for treatment in July 2009 and a follow up the next summer.  Hearing Transcript at 9.  The claims file contains the discharge summary dated in July 2009 and an April 2010 VA treatment record.  Based on a review of the July 2009 treatment record, it appears that there may be some outstanding treatment records as part of this admission that are not of record.  In addition, the July 2009 VA treatment record reveals that the Veteran reported that he was hospitalized at North Hampton VAMC in 1985 for depression and anxiety and he has been followed at the Springfield, MA VA Outpatient Clinic since 1985.  The Veteran testified at the Board hearing that he has received treatment from a psychiatrist at the Springfield, MA VA Outpatient Clinic since 1979.  Hearing Transcript at 10.  Thus, the Board finds that these outstanding VA treatment records with respect to the Veteran's psychiatric disability should be associated with the VA claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

During the September 2012 Board hearing, the Veteran and his representative indicated that his hearing loss has become worse since the July 2008 VA examination.  See Hearing Transcript at 3.  The U.S. Court of Appeals for Veterans Claims has held that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Therefore, the Board concludes that the evidence of record reveals that another VA examination is necessary to determine the current severity of the Veteran's bilateral hearing loss.  


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records from the North Hampton VA Medical Center for the year 1985 and from July 2008 to the present and the Springfield, Massachusetts VA Outpatient Clinic from 1979 to the present.  If those records are not available, attempt to obtain the records from any alternative source available.  If the records are still not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  

2. Thereafter, schedule the Veteran for a VA psychiatric examination by a psychologist or psychiatrist.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  The examiner should consider the entire record, including the VA treatment records dated in July 2009 and April 2010, examine the Veteran and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.  

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) to include the injury from the Veteran being hit by a grenade fragment in the cheek and/or address whether the Veteran's identified stressors are related to a fear of hostile military or terrorist activity consistent with the places, types, and circumstances of service as a construction worker in Vietnam; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are at least as likely as not (i.e., a 50 percent or more probability) related to the identified stressors.  

If a psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or more probability) that the psychiatric disorder had its onset during, or is otherwise related to, the Veteran's active military service.  

An explanation must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth.

3. Thereafter, schedule the Veteran for a VA examination by an audiologist to determine the nature and current level of severity of his service-connected bilateral hearing loss.  The examiner should discuss how the Veteran's hearing loss affects occupational functioning and daily activities.  The claims file must be made available to the examiner.  An explanation for all opinions expressed must be provided.  

4. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for a psychiatric disability and an initial increased rating for bilateral hearing loss, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


